Citation Nr: 0325158	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-07 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a request for waiver of recovery of an 
overpayment of death pension benefits in the calculated 
amount of $1,862 was timely filed.

2.  Entitlement to waiver of recovery of an overpayment of 
death pension benefits in the amount of $21,746.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1944 to June 1946, 
and from April 1948 to May 1950.  He died in August 1990, and 
the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (COWC) dated in April 
2001, which denied waiver of recovery of an overpayment in 
the calculated amount of $1,862, on the basis that the waiver 
request had not been timely filed, and waiver of recovery of 
an overpayment in the calculated amount of $21,746, on the 
basis that the appellant had shown bad faith in the creation 
of the overpayment.  In February 2002, the appellant 
testified at a hearing before the undersigned, held at the 
RO.  


FINDINGS OF FACT

1.  By a letter dated in November 1999, the Debt Management 
Center (DMC) informed the appellant of her overpayment of 
death pension benefits in the amount of $1,862, and notified 
her of her right to request a waiver of recovery of the debt 
within 180 days.  

2.  The appellant's request for waiver of recovery of the 
debt, dated in March 2001, was received by the RO in March 
2001.  


CONCLUSION OF LAW

The appellant's request for waiver of recovery of an 
overpayment of death pension benefits in the amount of $1,862 
was not timely filed.  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. § 1.963(b)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the surviving spouse of a veteran who died 
in August 1990.  She began receiving death pension benefits 
effective in September 1990.  

In September 1999, the appellant was informed that VA 
proposed to reduce her benefits for the period beginning 
February 1996, based on income showing she had received 
$1,658 in 1996 and $200 in 1997, from a source identified in 
the letter.  In November 1999, she was informed that the 
proposed action had been taken, that the adjustment had 
resulted in an overpayment, and that she would be notified 
shortly of the exact amount of the overpayment, and the 
information concerning repayment.  

By a letter from the DMC dated in November 1999, she was 
informed that the resulting overpayment of death pension 
benefits was $1,862.  She was informed of her right to 
request a waiver of recovery of the debt, and that she had 
180 days to file such a request.  

In March 2001, after receiving notice of an additional 
overpayment, the appellant's request for waiver of recovery 
of the debt, dated in March 2001, was received.  In June 
2001, her request for waiver of the $1,862 debt was denied on 
the basis that the request had not been timely filed.  

The law requires that a request for waiver be filed within 
180 days following the date of notice of the debt.  The 180 
day period may be extended if the individual requesting 
waiver demonstrated to the Chairperson of the COWC that, as a 
result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  

In this case, the request for waiver of this portion of the 
debt was not received until March 2001, well beyond the 180 
day limit.  She has not indicated that her receipt of the 
notification of the debt was delayed for a significant time 
beyond the date the letter was sent.  Based on all the 
evidence, her request for waiver of the overpayment in the 
amount of $1,862 was not timely filed, and may not be 
considered on the merits.  

The preponderance of the evidence is against the claim, and 
thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  


ORDER

The appellant's request for waiver of recovery of an 
overpayment of death pension benefits in the amount of $1,862 
was not timely filed; and the appeal is denied. 




REMAND

With respect to the issue of waiver of recovery of an 
overpayment of death pension benefits in the amount of 
$21,746, in her substantive appeal, the appellant stated that 
numerous letters had informed her of different debt amounts, 
and that there had been no mention of how her debt was 
calculated, or of the reduction of her benefits to pay on the 
debt.  The Board notes that there is no audit of the 
appellant's overpayment of record.  In addition, there is no 
record of whether all or part of the appellant's benefits 
during this time were withheld to recoup a prior overpayment 
of $13,430, or of notification to her that the withheld 
benefits would continue to count as paid pension benefits.  
This evidence could have an effect on whether the debt was 
properly created, as well as whether there was bad faith in 
the creation of the debt.  Accordingly, this issue is 
REMANDED to the RO for the following:

1.  The RO should associate copies of all 
correspondence sent to the appellant 
regarding arrangements to recoup the prior 
overpayment of $13,430, created in July 
1996, with the claims folder.  This should 
include notification to her of amounts, if 
any, of her death pension benefits which 
were to be withheld to recoup the 
overpayment, and the consequences of such 
withholding (i.e., that the withheld 
benefits would continue to count as paid 
pension benefits).  

2.  The RO should order an audit of the 
appellant's death pension account, which 
shows the calculation of the overpayment 
in the amount of $21,746.  The audit 
should separately identify the amounts 
actually paid to the appellant, and the 
amounts, if any, withheld to recoup the 
prior overpayment.  The audit should be 
placed in the claims folder, and the 
appellant should be furnished a copy as 
well.  

3.  Thereafter, the RO should review the 
claim for waiver of recovery of an 
overpayment of death pension benefits in 
the amount of $21,746.  If the claim is 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



